Citation Nr: 0617445	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased rating for post-operative 
residuals, anal stricture, currently rated as 30 percent 
disabling.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and September 2003 rating decisions 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has severe rectal stricture with extensive 
leakage.  

2.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for 
post-operative residuals, anal stricture are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.114(a), Diagnostic Code 7333 (2005).

2.  The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In the instant case, the veteran's claim is being 
granted as he is being granted a total rating.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The veteran has been assigned a 30 percent disability rating 
for post-operative residuals, anal stricture under Diagnostic 
Code 7333.  That Diagnostic Code (stricture of the rectum and 
anus) provides for a 30 percent rating when there is moderate 
reduction of lumen or moderate constant leakage.  A 50 
percent rating is assigned when there is great reduction of 
lumen or extensive leakage.  If the stricture requires 
colostomy, a 100 percent rating is warranted.  38 C.F.R. Part 
4, Diagnostic Code 7333.

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA examination in October 2002.  It 
was noted that the veteran was incontinent as far as stools 
were concerned.  He had watery excessive stools which 
required pads which he changed three times per day.  He also 
experienced periodic rectal bleeding.  Physical examination 
revealed that the veteran had a rather severe rectal 
stricture.  It would painfully allow the index finger to be 
inserted.  There was no evidence of prolapse or rectal 
external hemorrhoids.   

Thereafter, in June 2003, the veteran suffered a stroke.  In 
July 2003 VA medical records, it was noted that the veteran 
had rectal incontinence, however, this was shown prior to the 
occurrence of the stroke.  

The Board finds that the rating criteria for a 50 percent 
rating, but not for a 100 percent rating have been met.  The 
veteran has rectal incontinence.  Since he cannot control his 
bowels, he has leakage which requires that he wears pads.  
The Board finds that the evidence essentially shows extensive 
leakage as well as severe rectal stricture.  However, the 
evidence does not show that the veteran requires colostomy.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 50 percent for post-
operative anal stricture.  


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for post-operative 
residuals, anal stricture, rated as 50 percent disabling; 
bilateral pes planus, rated as 30 percent disabling; 
bilateral hearing loss, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; deviated nasal 
septum, rated as non-compensable.  The combined rating is 80 
percent per 38 C.F.R. § 4.25.  Thus, the veteran meets the 
schedular criteria per 38 C.F.R. § 4.16(a) as he has one 
disability rated at 40 percent or more (50 percent for anal 
stricture) and the others sufficient to bring the combined 
rating to 70 percent or more (80 percent).  

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The veteran is unemployed and has been for years.  He has 
significant nonservice-connected disabilities in addition to 
his service-connected disabilities, as he has suffered a 
stroke and is now using a wheelchair.  He also has dementia.

The veteran contends that his service-connected disabilities 
render him unemployable, regardless of his nonservice-
connected disabilities.  He indicates that he was a dance 
instructor and can no longer perform his job duties, 
particularly due to the necessity of changing his pads.  

The Board recognizes that the veteran's stroke and the 
residuals thereof impair his employability.  Nevertheless, in 
reviewing the severity of his service-connected disabilities, 
the competent medical evidence, October 2002 VA examinations, 
show that the veteran has rectal incontinence, pain on 
manipulation and swelling on use of the feet; and moderate to 
severe hearing loss and tinnitus.  Even prior to the stroke, 
the veteran was unable to ambulate well, experienced 
difficulty hearing, and his anal stricture required regular 
pad changing due to fecal and blood leakage.  In viewing this 
evidence overall, the Board finds that the veteran's 
assertions of being unemployable are meritorious.  

In sum, the veteran is unemployable based on that nature and 
severity of the service-connected disabilities under 
consideration.  The veteran is to be afforded every 
reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has 
resolved all reasonable doubt in this case in the veteran's 
favor.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is warranted.


ORDER

Entitlement to a 50 percent rating for post-operative 
residuals, anal stricture, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


